     8:19-cv-00423-JFB-CRZ Doc # 30 Filed: 05/29/20 Page 1 of 2 - Page ID # 109



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

DATABASEUSA.COM LLC,                          )
a Nevada Limited Liability Company            )       CASE NO.:      8:19-cv-423
with its principal place of business          )
in the State of Nebraska,                     )
                                              )
        Plaintiff,                            )
                                              )
v.                                            )       PLAINTIFF’S MOTION FOR
                                              )       EXTENSION OF TIME TO RESPOND
THE SPAMHAUS PROJECT, a                       )
company limited by guarantee and              )
organized under the laws of England,          )
aka THE SPAMHAUS PROJECT LTD,                 )
                                              )
        Defendant.                            )


        COMES NOW Plaintiff Databaseusa.com LLC (“Database”) and requests additional time

to submit a Response or additional evidence pursuant to this Court’s May 5, 2020 Memorandum

and Order (the “Order”). [Doc. 29.] In support of its motion, Database states as follows:

     1. This Court’s Order denied Database’s request for injunctive relief, but gave Database an

        additional thirty (30) days to provide additional evidence in support of a damage

        calculation.

     2. Thirty days from the Court’s May 5, 2020 order places Database’s deadline to submit more

        evidence as June 5, 2020.

     3. Database is working diligently on its response, but an additional thirty (30) days to file a

        response to the Court’s Order is needed to ensure the accuracy of Database’s additional

        submission.




                                                  1
8:19-cv-00423-JFB-CRZ Doc # 30 Filed: 05/29/20 Page 2 of 2 - Page ID # 110



4. Database initially filed this action on September 25, 2019 and this action has only been

   pending for a short amount of time. Since the filing of this case, the outbreak of the Covid-

   19 pandemic has worsened significantly.

5. Because the Defendant has not responded and Plaintiff is only seeking a default judgment,

   no prejudice would result from a short extension of thirty (30) days to respond to this

   Court’s Order.

6. This extension would result in Plaintiff’s deadline to respond being extended from Friday,

   June 5, 2020 to Monday, July 6, 2020.

7. This request is not being made in an attempt to unduly delay this proceeding and a short

   extension of thirty (30) would not delay this action extensively.

   DATED this 29th day of May, 2020.


                                         DATABASEUSA.COM LLC,
                                         Plaintiff

                                 BY:     /s/ Robert S. Sherrets
                                         Robert S. Sherrets, NE #24791
                                         James L. Schneider, NE #25825
                                         Sherrets Bruno & Vogt LLC
                                         260 Regency Parkway Drive, Suite 200
                                         Omaha, NE 68114
                                         Telephone: (402) 390-1112
                                         Facsimile: (402) 390-1163
                                         law@sherrets.com
                                         ATTORNEYS FOR THE PLAINTIFF




                                            2
